DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites that each of the conveyor planks includes drive elements which is already embodied in Claim 14 in the limitation “a drive element for driving the conveyor planks”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer et al (6,920,702).  Meyer et al discloses a cooler (1) for cooling bulk material, the cooler includes: a stationary aeration grate (2) for receiving the bulk material, wherein the stationary aeration grate is passable by a flow of cooling gas (SEE column 4, lines 58-64); a conveyor unit (3) having conveyor planks (5) that are disposed above the stationary aeration grate and that for transporting the bulk material are movable in a reciprocating manner in a conveying direction and counter to the conveying direction (SEE column 5, lines 29-36); a drive element (4) for driving the conveyor planks, the drive element extending through the stationary aeration grate (SEE Figures 5 & 6); and a seal assembly (SEE column 5, line 53-column 6, line 5) for preventing grate riddlings, the seal assembly being attached to the stationary aeration grate by way of a releasable connection means (63) and laying against the drive element, wherein spacing between the seal assembly and the drive element is adjustable by way of the releasable connection means (mount 63 is described as fastening the cover plate which is part of the sealing assembly, to the drive element 4, in column 6, lines 6-11).  In re claims 15 & 16, Meyer et al discloses a wall element (6, 61) as part of the sealing assembly such that  since Meyer et al discloses fastening via a mount (63), the wall assembly to the drive element (4), that the wall element and the drive element are inherently adjustable. In re claim 17, Meyer et al discloses a mount which appears to extend through the drive element and thus inherently would include an elongate hole through which the releasable connection means is disposed.  In re claim 18, Meyer et al discloses that the wall element (6, 61) is L-shaped and has an angle of 60 degrees to 120 degrees (SEE Figure 1).  In re claim 19, Meyer et al discloses that the seal assembly includes a wear- protection element (61) that is attached to the wall element (SEE column 5, lines 65-66).  In re claim 20, Meyer et al discloses that the wear-protection element includes a plate (SEE column 5, lines 65-66).  In re claims 21 & 22, Meyer et al discloses that the wear-protection element is a plating of high strength material which is favorable in terms of wear which embodies being a hard metal (as per claim 21) or including materials such as tungsten carbide or ceramics.  In re claim 23, Meyer et al discloses that each of the conveyor planks (5) includes drive elements (4) (SEE rejection of claim 14, above).  In re claim 24, Meyer et al discloses that each of the drive elements (4) extends through a respective clearance (22) in the stationary aeration grate.  In re claim 25, Meyer et al discloses that the drive element (4) extends through a clearance in the stationary aeration grate (SEE Figures 1-4).  In re claim 26, Meyer et al discloses in Figures 4 & 6 that the drive element is plate-shaped.  In re claim 27, Meyer et al discloses that the drive element extends through a clearance (22) in the stationary aeration grate, wherein the clearance is slot-shaped and has a length that corresponds to a length of a stroke of the conveyor unit (SEE Figures 1 & 2).  In re claim 28, Meyer et al discloses structure capable of carrying out the method of the claim which includes decreasing the spacing between the seal assembly and the drive element to reduce or eliminate wear using the adjustable mount (63).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        May 16, 2022